DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-19 and 21 are allowed.  The following is the Office's statement of reasons for allowance:
As to claim 1, the prior art of record fails to teach or suggest the locations of the structural limitations in addition to a multiplexing circuit located at the corner area, located on one side of the plurality of control signal lines close to the display area, and comprising a plurality of multiplexing units, wherein at least one of the plurality of multiplexing units is electrically connected to a data signal input line of the plurality of data signal input lines and at least two data lines of the plurality of data lines, wherein an orthographic projection of each of the plurality of connecting lines on the base substrate passes between orthographic projections of two adjacent multiplexing units of the plurality of multiplexing units on the base substrate, and does not overlap with orthographic projections of the plurality of multiplexing units on the base substrate.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-19 and 21 are allowable over the prior arts of record.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Publication 2018/0204895 to Lin disclose display control lines located in the corner of the display, but does not teach structural limitations of claim 1.
US Publication 2019/0181211 to Bae discloses a display having display control lines and a demux located in a corner area but does not teach the structural limitations of claim 1.
US Publication 2021/0043134 to Cho discloses having display driving circuits and control lines located in the corner of the display, but does not disclose the structural limitations of claim 1.
US Publication 2021/0376038 to Won discloses having gate driving circuits and display control lines located in the corner of a display, but does not disclose the structural limitations of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD M DICKE whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693